                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7
                                           SCOTT JOHNSON,
                                   8                                                         Case No. 5:18-cv-01297-EJD
                                                          Plaintiff,
                                   9                                                         ORDER GRANTING DEFENDANTS’
                                                   v.                                        MOTION TO DISMISS UNDER FED. R.
                                  10                                                         CIV. P. 12(b)(1) FOR LACK OF
                                           LEONARD TOM, et al.,                              SUBJECT-MATTER JURISDICTION
                                  11
                                                          Defendants.                        Re: Dkt. No. 29
                                  12
Northern District of California
 United States District Court




                                  13             Defendants Leonard and Pearl Lai Tom move to dismiss the complaint for lack of subject-

                                  14   matter jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1).1 Memorandum of Points

                                  15   and Authorities in Support of Defendants’ Motion to Dismiss (“Mot.”), Dkt. 29. The Court finds

                                  16   it appropriate to take the motion under submission for decision without oral argument pursuant to

                                  17   Civil Local Rule 7-1(b). For the reasons set forth below, the motion is GRANTED.

                                  18        I.      BACKGROUND

                                  19             Plaintiff Scott Johnson is a level C-5 quadriplegic. Complaint for Damages and Injunctive

                                  20   Relief (“Compl.”) ¶ 1, Dkt. 1. He cannot walk, has significant manual dexterity impairments, uses

                                  21   a wheelchair, and has a specially equipped van. Id.

                                  22             Plaintiff went to the Forever Young Salon (“Salon”) seven times between April 2017 and

                                  23   January 2018. Id. ¶¶ 22, 41–47. Plaintiff alleges that although there were reserved parking spots

                                  24   for salon patrons, there were “no compliant, accessible handicap parking spaces available for

                                  25   persons with disabilities that complied with the Americans with Disability Act Accessibility

                                  26
                                       1
                                  27     This Court does not address the request for judicial notice as the documents sought to be notice
                                       relate to Defendants’ standing argument, an argument which this Court does not reach.
                                  28   Case No.: 5:18-cv-01297-EJD
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
                                                                                         1
                                   1   Guidelines (ADAAG)” during Plaintiff’s visits. Id. ¶ 25. Plaintiff initiated this action on

                                   2   February 28, 2018, asserting violations of the Americans with Disabilities Act of 1990 (“ADA”),

                                   3   42 U.S.C. § 12101, et seq., and California’s Unruh Civil Rights Act, Cal. Civ. Code § 51-53

                                   4   (“Unruh Act”).

                                   5      II.      LEGAL STANDARDS

                                   6               A. Rule 12(b)(1)

                                   7            To contest a plaintiff’s showing of subject matter jurisdiction, a defendant may file a Rule

                                   8   12(b)(1) motion. Fed. R. Civ. P. 12(b)(1). A defendant may either challenge jurisdiction

                                   9   “facially” by arguing the complaint “on its face” lacks jurisdiction or “factually” by presenting

                                  10   extrinsic evidence (affidavits, etc.) demonstrating the lack of jurisdiction on the facts of the case.

                                  11   Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004); Safe Air for Everyone v. Meyer, 373 F.3d

                                  12   1035, 1039 (9th Cir. 2004). In resolving a factual attack, the district court may review evidence
Northern District of California
 United States District Court




                                  13   beyond the complaint without converting the motion to dismiss into one for summary judgment.

                                  14   Safe Air, 373 F.3d at 1039. No presumptive truthfulness attaches to the plaintiff’s allegations and

                                  15   the existence of disputed material facts will not preclude the trial court from evaluating the merits

                                  16   of jurisdictional claims. Gregory Vill. Partners, L.P. v. Chevron, U.S.A., Inc., 805 F. Supp. 2d

                                  17   888, 895 (N.D. Cal. 2011). Further, once the defendant presents extrinsic evidence, the plaintiff,

                                  18   must establish jurisdiction with evidence from other sources. Id.; see also Savage v. Glendale

                                  19   Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003).

                                  20               B. Mootness

                                  21            Mootness is raised under Rule 12(b)(1). Id. Federal courts are “without power to decide

                                  22   questions that cannot affect the rights of litigants in the case before them.” DeFunis v. Odegaard,

                                  23   416 U.S. 312, 316 (1974) (quoting North Carolina v. Rice, 404 U.S. 244, 246 (1971). The

                                  24   inability to review moot cases derives from Article III’s requirement that a “case or controversy”

                                  25   exist between the parties. DeFunis, 416 U.S. at 316. A case is moot “if subsequent events [make]

                                  26   it absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur.”

                                  27   United States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203 (1968). A defendant’s

                                  28   Case No.: 5:18-cv-01297-EJD
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
                                                                       2
                                   1   voluntary cessation of allegedly wrongful conduct is unlikely to moot a case. Already, LLC v.

                                   2   Nike, Inc., 568 U.S. 85, 91 (2013). A defendant claiming its voluntary compliance moots a case

                                   3   bears the formidable burden of showing the wrongful conduct will not recur. Friends of the Earth,

                                   4   Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000).

                                   5      III.      DISCUSSION

                                   6             Defendants contend Plaintiff’s ADA claim is moot. Mot. at 3. Defendant Pearl Lai Tran’s

                                   7   Declaration creates a factual challenge to subject-matter jurisdiction—she states that the Salon is

                                   8   no longer operating, and she has no intention of reletting the space to the Salon. Amended

                                   9   Declaration of Pearl Lai Tom (“Lai Decl.”) ¶ 4. Instead, Defendants are in the process of

                                  10   converting the real property into a forty-four-unit residential property and are obtaining permits

                                  11   and approval to begin construction. Id. ¶ 5, Ex. A; cf. Trostenetsky v. Keys Condo. Owners Ass’n,

                                  12   2018 WL 2234599, at *2 (N.D. Cal. May 16, 2018) (“Under federal law, apartments and
Northern District of California
 United States District Court




                                  13   condominiums do not, generally speaking, constitute public accommodations within the meaning

                                  14   of the ADA.”). The Salon’s permanent closure, and the fact that the building replacing falls

                                  15   outside the ADA, renders the claim moot because there is “no longer a reasonable expectation the

                                  16   [ADA] violation[s] will recur.” Cty. of L.A. v. Davis, 440 U.S. 625, 631 (1979); Oliver v. Ralphs

                                  17   Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011) (noting that private plaintiff may only sue for

                                  18   injunctive relief under the ADA); Johnson v. Lake Tahoe Partners, 2014 WL 2548830, at *3 (E.D.

                                  19   Cal. June 5, 2014) (“Courts have found ADA cases to be moot when the challenged premises have

                                  20   closed with no plans to reopen or lease to new tenants.”).

                                  21             In rebuttal, Plaintiff argues there is “no evidence” to determine if the Salon has actually

                                  22   ceased operation and that this Court should disregard the “self-serving” Declaration. Opposition

                                  23   to Motion to Dismiss (“Opp.”) at 3, Dkt. 33. This, however, is not the standard for a factual Rule

                                  24   12(b)(1) challenge. The Court may consider properly presented extrinsic evidence, i.e.,

                                  25   declarations. See Safe Air, 373 F.3d at 1039. Moreover, Plaintiff provides no basis for this Court

                                  26   to disregard the declarations; he does not allege any facts to support the inference that Defendants

                                  27   have perjured themselves. Instead, as Exhibit A shows, Defendants are actively seeking to build

                                  28   Case No.: 5:18-cv-01297-EJD
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
                                                                       3
                                   1   on their property, thus mooting Plaintiff’s claim, a showing which Plaintiff does not actually

                                   2   contest. See Gregory Vill. Partners, 805 F. Supp. 2d at 895 (“[T] he plaintiff, who bears the

                                   3   burden of proof that jurisdiction does in fact exist, must establish jurisdiction with evidence from

                                   4   other sources.”).

                                   5            Finally, Plaintiff again tries to argue to this Court that the motion to dismiss is barred by

                                   6   the stay under General Order 56, which imposes a stay on “[a]ll other discovery and proceedings.”

                                   7   As this Court concluded in Johnson v. 1082 El Camino Real, L.P., 2018 WL 1091267, at *2 (N.D.

                                   8   Cal. Feb. 28, 2018), General Order 56 does not impose a stay on the filing of responsive pleading.

                                   9      IV.      CONCLUSION

                                  10            For the reasons set forth above, Plaintiff’s ADA claim is dismissed. Pursuant to 28 U.S.C.

                                  11   § 1367(c)(3), the Court declines to exercise supplemental jurisdiction over the remaining Unruh

                                  12   Act Claim and dismisses this state law claim without prejudice. The Clerk shall close the file.
Northern District of California
 United States District Court




                                  13            IT IS SO ORDERED.

                                  14   Dated: September 30, 2019

                                  15                                                      ______________________________________
                                                                                          EDWARD J. DAVILA
                                  16                                                      United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:18-cv-01297-EJD
                                       ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
                                                                       4
